DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 12/28/2021.
2. 	Claims 2-15, 22-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-15, 22-27
Claims 2-15, 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

The following new amendments to claims 2, 9 and 22 are not adequately supported by the original Specification and hence rejected as new matter:
detecting, by the computer system of the vendor, an engagement of the checkout indication by a buyer; 
causing, by the computer system of the vendor, the network outlet to display, in response to the detecting of the engagement, a widget that allows the buyer to enter a user identifier; 
Applicant is requested to provide adequate support for the above limitations or else cancel the new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-15, 22-27
Claims 2-15, 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 

Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims describe the steps of – displaying checkout indication; detecting user engagement of user checkout indication; receiving user identifier; generating a first token based on user identifier; determining temporary price reduction for buyer; generating a second token associated with product and temporary price 
The Federal Circuit has held abstract the concepts of “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis” in SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018), “considering historical usage information while inputting data” in BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287, 1289 (Fed. Cir. 2018) (“‘[S]ummary comparison usage information’ covers any information concerning the relative frequency at which different parameters and values have been used”), and Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351-54 (Fed. Cir. 2016) (Claim for detecting events by receiving, detecting, analyzing, displaying, accumulating, and updating data, and deriving a composite indicator from that data was directed to the abstract idea of “collecting information, analyzing it, and displaying certain results of the collection and analysis.”).

The dependent claims merely limit the abstract idea to – token access code, encrypted token, geographic restriction of token, token expiration time, – that are also abstract. 
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond a judicial exception, are: a computer system of a vendor and a communication device of the buyer.  
Based on of the Specification, Vendor 102 may have a network outlet or web-site to which buyer 101 may have access through a computer 105.  In embodiments consistent with the present disclosure, buyer 101 accesses vendor's network outlet through a computer 105 (Para [0024]); Computer 105 may be a desktop, a laptop, or any mobile device having network access (Para [0025]); and the user may be navigating the internet using a computer or a mobile device having internet connection at the time of deciding to make a purchase (Para [0044]).  
Examiner thus finds that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.

Instead, they do not amount to significantly more than instructions for – displaying checkout indication; detecting user engagement of user checkout indication; receiving user identifier; generating a first token based on user identifier; determining temporary price reduction for buyer; generating a second token associated with product and temporary price reduction; transmitting second token expiration time period to a service provider; transmitting second token access code from service provider to communication device; receiving second token from service provider based on second token access code being entered to electronic order system; and determining the validity of the second token based on token expiration time – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Steps that do nothing not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic computer system or communication devices to perform the steps of – displaying checkout indication; detecting user engagement of user checkout indication; receiving user identifier; generating a first token based on user identifier; determining temporary price reduction for buyer; generating a second token associated with product and temporary price reduction; transmitting second token expiration time period to a service provider; transmitting second token access code from service provider to communication device; receiving second token from service provider based on second token access code being entered to electronic order system; and determining the validity of the second token based on token expiration time – amounts to no more than mere instructions to apply the exception using generic components.  
Mere instructions to apply an exception using generic components cannot provide an inventive concept.

Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
101
Applicant argues that claim 2 integrates the alleged judicial exception into a practical application because it provides a specific scheme that allows a buyer to save a product to later review and purchase later.  Even if the amended claims are considered to be an alleged abstract idea of “based upon a buyer’s intention to purchase a product, generating token(s) that includes a discount and an expiration time” Applicants submit 
Examiner respectfully disagrees.
Examiner notes that the limitations recited in claim 2 merely describe commercial or legal interactions such a product purchase and hence fall under the abstract idea grouping of Certain Methods of Organizing Human Activity.  Detecting user engagement, receiving customer identifier, sending and receiving tokens, are mere data collection steps which has been deemed by the courts as abstract.  Associating a token with user identifier is merely mental process of forming association between customer and a product to carry out a financial activity and does not signify any technical improvement.  Generating, transmitting and determining the validity of the token based on expiration time is merely exchanging information recognizable information for verifying a buyer to a seller.  Although associating a token with a user identifier may enable the buyer to purchase the product at a later time thus promoting commerce, it does not achieve an improved technological result.  The focus of the claim is not on the specific asserted improvement in computer capabilities, but rather, on exchanging tokens between computing system and communication device to implement the abstract 
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, they do not recite additional elements to integrate the abstract idea into a practical application.
Examiner notes that merely applying an abstract idea more effective by implementing mental processes or methods of organizing human activities on a computer system does not suffice to standards of patent eligibility.  Courts have consistently held that relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See OIP Technologies v. Amazon).  Courts have also held that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology (See Credit Acceptance Corp v. Westlake).  
Applicant also argues that lack of prior art rejection provides further evidence that the claims are not well-understood, routine and conventional in the field per Berkheimer.
Examiner disagrees.
Applicant misapprehends the controlling precedent by improperly conflating the requirements for patent eligible subject matter (§ 101) with the independent requirements of non-obviousness (§ 103).  This contention is unpersuasive because the patent eligibility analysis is not an evaluation of either novelty or non-obviousness.  
As set forth above, the only additional elements – vendor computer system and user communication device – have been described in the Specification and Figures at a high level of generality.  Examiner has identified portions from the Specification (Para [0024], [0025], [0044]) to show that computer may be a desktop, a laptop, or any mobile device having network access and the user may be navigating the internet using a computer or a mobile device.  Hence, the Berkheimer standard has been satisfied.  Applicant cannot reasonably contend that there is a genuine issue of material fact regarding whether the operation of the computer recited in claim 2 is WURC, since there is nothing in the Specification to indicate that the operations recited in claim 2 require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.
With respect to Applicant’s argument that the limitation of “based upon buyer’s intention to purchase a product, generating token(s) that includes a discount and an .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693